Stover, J. (dissenting) :
I dissent from the view that the city had the right to assess this improvement upon the petitioners,
The paving was done by the city under an agreement that it should be paid by the individuals whose property .was benefited. This did not give the city a right to assess the expense upon the property benefited, but gave it only such rights as it: obtained by the contract, namely, to, compel the individuals to pay in accordance with the contract. The expense of paving, therefore, was in no sense a lien upon the property, nor can it be said that anything in the proceedings shown upon this proceeding gave jurisdiction to the municipality to assess the property. At the time the property was purchased there was no lien either perfect or inchoate, and the purchasers had the right to rely upon the apparent situation. That the city subsequently thought there were .some equitable rights existing *506in its favor, and undertook to assert those rights in accordance with its idea of equity, did not confer jurisdiction, nor did its action create a valid lien against the "property.
The" municipality acquired its only jurisdiction to levy a tax upon the inception of the proceedings to lay the pavement. Concededly, it had no authority at that time to lay the basis for a charge against the property involved here, and the fact that the Legislature thereafter extended the city limits so as to take in the property, did not enlarge the power of the municipality to levy taxes. These property owners were entitled to be admitted into the municipality with no greater special liens upon their property than then existed, and the law admitting this property cannot properly be construed to be so far retroactive as to permit the assessment of an unauthorized expenditure of money by the municipality, or one which, if warranted at all, is so by special agreement with certain individuals upon this property.
I think the tax was illegally imposed and the order should be reversed. .' .
Order affirmed, with costs.